ON MOTION FOR REHEARING.
HAWKINS, Judge.
Appellant again urges that the dying declaration of May (deceased) was erroneously admitted in evidence, it being appellant’s claim that deceased was not shown to have been conscious of approaching death. The disposition of the bill bringing forward such complaint might well have been rested on the omission therefrom of a statement that the bill contained all the predicate upon which the declaration was admitted. See section 1864 Branch’s Ann. Tex. P. C., and authorities cited. Later cases are Kennamer v. State, 93 Texas Crim. Rep., 430, 247 S. W., 560; Quinn v. State, 103 Texas Crim. Rep., 179, 279 S. W., 458; Elliott v. State, 111 Texas Crim. Rep., 534, 15 S. W. (2d) 648. However, when we go to the statement of facts and examine the evidence of the wit*421nesses who testified on the subject no doubt arises as to the predicate having been sufficiently laid.
It is further urged that the instrument introduced as the dying declaration was not sufficiently identified as that made by deceased. We note that the evidence shows that Mr. Hollis Kinard, the district attorney, took the statement from deceased and wrote down what he said. Geo. P. Kirkpatrick was county attorney, and was present when the statement was taken. He testified in regard thereto, being questioned by Mr. Kinard: “I signed that statement, yes, sir. You signed it, and Dr. Ogden and A. C. Ard.” The statement introduced in evidence is signed by all four of the parties indicated. There appears to be no merit in the contention that the document was not identified.
The record does not bring the case within the rule regarding “newly discovered evidence” where a new trial is sought on such ground. It is recited in the bill of exception that appellant was not aware of the claimed newly discovered evidence and “so far as he (appellant) now knows, the witness Stott had never made any statement of what he saw and heard until after the trial.” The witness himself does not state that he had never told any one about what he knew prior to the trial, and there is not found in the record any disclaimer of the attorneys as to previous knowledge of thg evidence claimed to be newly discovered. Under section 67, note 7, p. 265, vol. 31, Texas Jurisprudence, will be found many cases cited on the point under consideration. One of the latest cases from this court is Williams v. State, 66 S. W. (2d) 306.
The motion for rehearing is overruled.

Overruled